Citation Nr: 1046075	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as secondary to a shrapnel wound to the left anterior 
chest wall.

2.  Entitlement to service connection for a skin disorder, 
originally claimed as jungle rot, including due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2007 the Veteran testified before a hearing officer 
at the RO.  A transcript of that hearing (Tr.) is contained in 
the claims file.  

The issue of entitlement to service connection for a skin 
disorder is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a 
lung disorder developed in service or is otherwise causally 
related to service.

2.  The preponderance of the evidence is against a finding that a 
lung disorder was caused or aggravated by the residuals of a 
service-connected left anterior chest wall shrapnel wound.  


CONCLUSION OF LAW

The criteria for service connection for a lung disorder are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claims for service connection for a lung condition including as 
secondary to service-connected shrapnel wound to the left 
anterior chest wall.  A VCAA notice letter were sent in January 
2006, prior to the RO's initial adjudication of the claim in 
August 2006.  This VCAA letter informed the Veteran of the notice 
and duty-to-assist provisions of the VCAA, of the bases of 
review, and of the information and evidence necessary to 
substantiate the claim.  Regarding his claim for service 
connection as secondary to his service-connected shrapnel wound, 
he was specifically informed that his claim could be sustained 
based evidence supporting a link between an injury sustained in 
service and current disease or disability.  He was also told by 
these letters that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded a Dingess-type notice in a 
March 2006 development letter.  To whatever extent such notice 
may have been deficient in this case, such deficiency would be 
harmless and moot, because the claim for service connection for a 
lung disorder is herein denied.

The VCAA letter also requested that the Veteran advise of any VA 
and private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  The Veteran 
replied in April 2006 that he had no other information or 
evidence to substantiate his claim.  VA treatment records as well 
as service treatment and examination records were obtained and 
associated with the claims file.  

The Veteran was appropriately informed, including by the appealed 
rating decision,  an SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claims.

There is an indication in the record that recent private 
treatment records have not been associated with the claims file.  
The January 2008 VA examiner for compensation purposes noted 
findings of chest X-rays obtained through a private physician, 
and also then noted the Veteran's statement that he had recently 
been seen by that private physician.  However, neither the VA 
examiner nor the Veteran indicated that the private physician 
treated the Veteran for a respiratory disorder or that the 
private physician otherwise addressed questions of etiology of 
any current respiratory condition.  The Veteran has an obligation 
to inform of relevant evidence to facilitate the duty to assist 
including pursuant to the VCAA.  He did not inform of any 
relevance of treatment by this private physician, either at that 
VA examination or otherwise in reply to the VCAA letter sent to 
him, and neither did his authorized representative.  There thus 
appears to be no reasonable possibility that additional records 
from this private source would be supportive of the Veteran's 
claim.  Hence, VA need not assist the Veteran in soliciting these 
private records or obtain them for association with the claims 
file prior to the Board's adjudication of the claim adjudicated 
herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded VA examinations in June 2006 and January 
2008 addressing his claimed lung disorder and its cause, i.e., 
whether it is causally related to service or to his residuals of 
a service-connected shrapnel wound to the left anterior chest 
wall.  The Board finds that these VA examinations, taken together 
with the balance of the evidence of record, including VA 
treatment records and service treatment records (STRs), are 
adequate for the Board's adjudication of the appealed claim for 
service connection for a lung disorder.  See 38 C.F.R. §§ 4.1, 
4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  As discussed 
infra, these examinations, taken together, considered the 
Veteran's history of sustaining a wound in service and his 
current respiratory condition, and determined that the former had 
no effect on the latter, including based on records of that 
injury and medical scans and examination evidence establishing 
the nature of the Veteran's current lung disorder. 

In the absence of any indication that the above examinations, 
taken together, did not provide a thorough and carefully reasoned 
evaluation of the current disability and the question of a 
relationship to the Veteran's service-connected shrapnel injury 
to the left anterior chest wall, the Board accordingly concludes 
that there remains no unaddressed question of fact that requires 
resolution by any further VA examination.  Hence, based on 
satisfactory development and adequacy of the VA examinations 
already obtained, the Board finds that no further VA examination 
is required prior to the Board's adjudication of the appealed 
claims.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development presenting a reasonable possibility of 
further the claim which the RO has not pursued by query.  Hence, 
the case presents no reasonable possibility that additional 
evidentiary requests would further the claim being decided 
herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, 
including at a hearing conducted before an RO hearing officer in 
September 2007.  There has been no expressed indication that the 
Veteran desires a further opportunity to address his claim 
adjudicated herein.

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service Connection for a Lung Disorder Including 
as 
Secondary to Service-Connected Left Anterior Chest Wall Shrapnel 
Wound

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either proximately caused 
by or proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Aggravation will 
be established by determining the baseline level of severity of 
the non-service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, our analysis of secondary service connection 
in the present appeal considers the version of 38 C.F.R. § 3.310 
in effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

As the Veteran testified at his September 2007 RO hearing, he 
suffered shrapnel injuries in service including to his left 
anterior chest, with resulting pneumothorax.  STRs and post-
service records document these injuries, and indeed the Veteran 
is service connected for residuals of shrapnel wound to the left 
anterior chest wall.  He now contends that he has a lung disorder 
secondary to this shrapnel injury.  

He also asserted, at that hearing, that at the time of the injury 
he could not breathe, and when taken to the hospital he asked why 
he could not breathe.  He asserted that the surgeon then informed 
him that shrapnel had punctured his lung.  The Board does not 
here dispute that the Veteran suffered a pneumothorax from a 
shrapnel injury with the necessity of re-inflating the left lung.  
However, the question presented in this case is whether he 
currently has a lung disorder as a residual of that injury or 
otherwise as related to service.  

He also testified that, following the injury, he always had a 
pain on that side.  However, that assertion does not answer 
whether the Veteran has a lung disorder as a residual of that 
injury.  He is service-connected for residuals of shrapnel wound 
to the left anterior chest wall, currently rated as 
noncompensable, and any painful scar or other basis for a 
compensable rating as related to residuals of that injury is not 
the subject of the present appeal.  (The Veteran is in that 
respect at liberty to submit to the RO an additional claim for an 
increased, compensable evaluation for those residuals.)  Rather, 
the claim at issue, as already stated, is for service connection 
for a lung disorder, not an anterior chest wall disorder.  

At his hearing, the Veteran was somewhat cryptic in his initial 
assertion regarding any continuity of respiratory symptoms from 
the time of that injury, stating, "Yes, I had as far as the 
breathing, it probably wasn't the same I would say, but I always 
had a pain on the side for, for, for quite a bit and I also get a 
little bit of steel every now and then from that, from that 
puncture route."  (Tr., pg. 2)  That statement avoided a direct 
answer, as if the Veteran was trying to appear to assert that he 
had respiratory symptoms from the time of the injury without 
actually so asserting, so as not to provide false testimony.  

Upon being questioned again at the hearing by his representative 
regarding continuity of respiratory symptoms from service, the 
Veteran again avoided any explicit statement of continuity of 
symptoms, by at first agreeing with the theory of continuity of 
symptoms and then qualifying that agreement to the point of 
negation, instead producing a substantive statement not 
supportive of the proposition that he in fact had experienced 
respiratory symptoms since service:

[Representative:] But your contention is that you 
never had any problems prior to the injury in service 
and since that time you had difficulty breathing?

[Veteran:] Yeah, some difficulty, they give me tests 
at the VA Hospital and with that determine, I got the 
test there where they're saying that they can't 
determine the actual pain the way I presented it to 
you.  I believe I have a record of that, OK?  

(Tr., pg. 3)

The Board construes the manner and tone of the Veteran's quoted 
testimony, as well as its content, as failing to support any 
continuity of respiratory symptomatology from service, other than 
some occasional pain on the left side, possibly due to chest wall 
scar residuals.  As noted supra, these chest wall scars are 
already service-connected, and are not the subject of the present 
appeal.  

The Board recognizes that the Veteran is competent to 
address his symptoms of lung disability from service to the 
present, but the manner and content of his testimony in 
support of his claim is such that his statements are not 
credible to support the proposition that he has had 
symptoms of lung disability on a continuous basis since 
service.  Because his statements are lacking in credibility 
for that purpose, they cannot serve to support the claim 
for service connection for a lung disorder based on 
continuity of symptomatology.  Moreover, because the 
separate nexus question of whether the left anterior chest 
shrapnel wound in service, or some other in-service event, 
otherwise caused or aggravated a current lung condition is 
one beyond the purview of lay knowledge, and the Veteran is 
not competent to address it.  Espiritu; cf. Jandreau.  

The Veteran was afforded two VA examinations for 
compensation purposes which addressed the in-service left 
anterior chest wound and his current lung disorder.  Only 
one of those examiners explicitly addressed the cause of 
the lung disorder, and opined that the Veteran's current 
obstructive lung disease is unrelated to his left anterior 
chest wall injury in service.  

Upon a VA examination for compensation purposes in June 
2006, the examiner reported that he reviewed the claims 
file with respect to the shrapnel injury to the left 
anterior chest wall.  That examiner also noted that the 
Veteran denied any current chest pain, shortness of breath, 
orthopnea, paroxysmal nocturnal dyspnea, cough, or 
expectoration.  The examiner reviewed current pulmonary 
function tests showing obstructive lung disease with mild 
impairment.  Upon clinical examination, the Veteran's chest 
was clear to auscultation bilaterally.  A two-by-two 
centimeter scar on the left anterior chest was observed to 
be stable, to produce no pain, and to be non-adherent to 
underlying tissue, with no area of induration or 
inflexibility. 

Although the June 2006 VA examiner did not provide any 
explicit opinion addressing the etiology of the current 
obstructive lung disease, he did opine that there was no 
limitation of functioning due to the scar residuals of the 
left anterior chest wound.   

Upon a VA examination in January 2008, the Veteran's claims 
file was again reviewed, and his history of shrapnel injury 
including to the left anterior chest with pneumothorax and 
reinflation at that time was noted.  The examiner noted the 
Veteran's report of occasional left lower chest wall pain 
in cold weather, with the pains described as sharp but only 
lasting a minute.  The examiner found no associated 
swelling, muscle spasm, or muscle atrophy.  The Veteran 
again denied shortness of breath, orthopnea, and paroxysmal 
nocturnal dyspnea.  He also denied pedal edema.  The 
examiner noted chest X-rays from a private provider showing 
soft tissue calcification in the bilateral hilar regions.  
The examiner addressed the left anterior chest wall scar, 
noting its non-adherence to underlying tissues and lack of 
any effect on function.  The lungs were clear to percussion 
and auscultation.  The examiner observed that there was no 
muscle spasm or muscle atrophy associated with the left 
anterior chest wall injury and resulting scars.  

The January 2008 examiner opined, based on review of the 
claims file and current examination, that the Veteran's 
left anterior chest wall shrapnel wound with resulting 
pneumothorax had no current residuals other than occasional 
pain from the resulting scars.  

Thus presented in this case is a VA medical opinion in 
January 2008, based on review of the claims file and 
examination of the Veteran, against any lung residuals of 
the left anterior chest wall injury and resulting scars.  
Not presented in this case is any cognizable evidence 
supporting any link, based on causation or aggravation, 
between the left anterior chest wall injury and any current 
lung disorder.  Findings and conclusions of the June 2006 
VA examiner, as detailed above, also weigh against the 
claim on those bases, by finding no functional residuals of 
the shrapnel injuries or resulting scars.  As already 
addressed, the Board concludes that the Veteran, as a 
layperson, is not competent to address this question of 
causation or aggravation.  The claims file does not 
otherwise contain any cognizable evidence supporting 
causation or aggravation of a current lung disorder by the 
Veteran's shrapnel injury to the left anterior chest wall 
with then-remedied pneumothorax and resulting scars.

In the absence of findings of a chronic lung disorder in 
service; without ongoing respiratory residuals noted 
following re-inflation of the left lung after the shrapnel 
injury to the left anterior chest wall; without medical 
records for years post service documenting any respiratory 
disorder; without any medical opinion or other 
corroborating evidence supporting the proposition that the 
Veteran had ongoing respiratory symptoms from service to 
the present; and without medical evidence or other 
cognizable evidence supporting the left anterior chest wall 
shrapnel injury in service or service otherwise causing or 
aggravating a current lung condition; the Board concludes 
that the evidence preponderates against the claim for 
service connection for a lung condition based on either 
continuity of symptomatology or a direct link to service 
based on causation or aggravation, or based on a link to 
the Veteran's service-connected residuals of shrapnel 
injury to the left anterior chest wall based on either 
causation or aggravation.  38 C.F.R. §§ 3.303(b), 3.310.  

Because the preponderance of the evidence is against the 
claim for service connection for a lung disorder based on 
all theories presented, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder is denied.


REMAND

The Veteran testified at his September 2007 RO hearing that 
while in service, probably in 1966, when he had driven over 
the ashes of bombs, he began scratching his groin area 
severely, so that he was sent to a medical clinic, and they 
had to tie his hands to keep him from scratching.  He 
further testified to the effect that the area became raw 
and he had a "bad scar" from that which was observable 
now.  (Tr., pg. 3)  He testified that he was given a 
topical medication in service.  He further testified that 
he still at times had irritation from the condition.  He 
added that the itching in service was in the area where his 
testicles attach to his groin, asserting that he had 
scratched so that, "it ate all that meat up so now it's 
just skin and just bone."  (Tr., pg. 5)

A review of the STRs fails to show any findings or 
treatment for a rash or uncontrolled scratching in the 
groin area about which the Veteran testified.  Rather, the 
STRs contain multiple records of treatment for a pustule of 
pustules on the penis itself, with multiple treatments in 
1966 and treatment up to March 1967.  These records, 
clearly documenting treatment which necessarily involved 
direct observation of the groin region, appear to 
contradict the Veteran's assertion of in-service 
circumstances including a rash or other condition resulting 
in severe scratching developing around 1966, resulting 
rawness in that region, and resulting scarring.  

The Veteran was afforded a VA examination in June 2006 for 
compensation purposes.  That examiner noted a history 
(apparently as reported by the Veteran) of an ongoing skin 
rash in the groin region since the 1960s in service in 
Vietnam.  The examiner observed and diagnosed tinea cruris 
of the groin, and assessed (apparently based on the self-
reported history) that the condition "has been ongoing 
since the 1960's with frequent exacerbations." 

Unfortunately, although the VA examiner stated that he reviewed 
the claims file, he provided no specific indication that he 
actually reviewed the Veteran's service treatment records, and he 
failed to note any findings contained within those records.  
Specifically, the examiner failed to address the absence of 
findings of any skin rash or irritation to the groin area despite 
multiple treatments for pustules of the penis.  The examiner's 
failure to address the STRs, and their apparent contradiction of 
the Veteran's skin rash narrative, leads the Board to conclude 
that the examiner's opinion was not fully informed by a review of 
relevant historical records including particularly the STRs. 

VA regulations require that each disability be viewed in relation 
to its history both in the examination and in the evaluation of 
the disability.  38 C.F.R. § 4.1.  It is essential that the 
examining physician have the Veteran's medical records to review 
in conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).   Thus, while the 
examiner purported to have reviewed the claims file for the 
examination, the Board concludes that the examination was 
ultimately inadequate for failure to demonstrate consideration of 
relevant service treatment records.  

Accordingly, the claim for service connection for a skin 
disorder must be remanded for a new VA examination 
appropriately informed by review of the entire claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the claims 
file, including any pertaining to the claimed 
skin disorder.  With the Veteran's assistance, 
obtain any such identified records and associate 
them with the claims file.  

2.  Thereafter, afford the Veteran a new VA 
examination by an appropriate medical 
practitioner, to address the nature and etiology 
of the Veteran's skin disorder.  The claims 
folder must be made available to the examiner for 
review in conjunction with the examination.  All 
necessary studies, tests, and evaluations should 
be performed and the results noted in the 
examination report. 

a.  The examiner should be specifically note 
that the Veteran's claimed disorder is a 
skin disorder of the groin area was assessed 
by a June 2006 VA examiner as tinea cruris 
of the groin.  The examiner should also note 
that the Board found this June 2006 VA 
examination to be inadequate for failure to 
note, address, or consider the absence of 
any indication in service treatment records 
(STRs) of a skin disorder of the groin area 
despite multiple STRs documenting ongoing 
treatment for pustules on the penis, which 
would necessarily require observation of the 
groin area.  For this examination, the 
examiner must address the apparent 
contradiction between the STRs documenting 
treatment for pustules on the penis through 
March 1967, and the Veteran's assertion that 
he had his current condition manifested by 
itching in the groin area and resulting 
scratching and scarring since service in 
approximately 1966, with alleged treatment 
in service including binding the Veteran's 
hands to keep him from scratching.  STRs 
documented no treatment for such a groin 
rash, including none with binding of the 
hands or otherwise restraining the Veteran.  
The examiner must consider the credibility 
of the Veteran's assertions of a skin 
disorder of the groin manifested by itching 
and scratching in service with resulting 
scars (not documented in service treatment 
records, as already note), with asserted 
persistence of that disorder up to the 
present time.  The examiner must weigh the 
credibility of the Veteran's statements 
based on other evidence of record, their own 
plausibility, and other usual bases of 
evaluating credibility.  

b.  The examiner must address whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's current skin disorder of the groin 
area was caused or aggravated (permanently 
increased in severity) by his service (to 
include due to presumed exposure to Agent 
Orange in Vietnam), or whether such 
causation or aggravation is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner should consider all pertinent 
evidence, including medical and lay 
evidence, and the credibility of such 
evidence.  When addressing the credibility 
of the Veteran's statements, the examiner 
should clearly articulate his/her 
conclusions about the credibility of the 
statements, and the reasons for those 
conclusions.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the previous baseline 
level of disability. 

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claim 
de novo.  If the benefit sought by the remanded 
claim is not granted to the Veteran's 
satisfaction, provide him and his representative 
with a Supplemental Statement of the Case and an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


